UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7248



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BILLY JAMES SIMS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CR-95-1067, CA-00-958-19)


Submitted:   January 31, 2001               Decided:   March 6, 2001


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy James Sims, Appellant Pro Se.   Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy James Sims seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    In addition, as to Sims’ claim

under Apprendi v. New Jersey, 530 U.S. 466 (2000), assuming without

deciding that it may be raised for the first time on appeal from

the denial of a § 2255 motion, we find that the sentence imposed

does not violate Sims’ substantial rights.     See U.S. Sentencing

Guidelines Manual § 5G1.2(d) (1998).    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Sims, Nos. CR-95-1067; CA-

00-958-19 (D.S.C. Aug. 15, 2000).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2